Opinion issued May 29, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00534-CV
____________

IN RE  IVAN CRAIG BOYKIN, Relator



Original Proceeding on Application for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Relator, Ivan Craig Boykin, petitions this Court for a post-conviction writ of
habeas corpus under Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2003). 
This Court has no jurisdiction to hear a post-conviction application for writ of habeas
corpus in felony cases.  See Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
	Accordingly, we dismiss relator's application for writ of habeas corpus for
want of jurisdiction.  All requested relief is denied.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.